COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                                  §
                                                                  No. 08-10-00358-CV
                                                  §
 IN THE INTEREST OF ALESHKA                                          Appeal from the
 TELLEZ-GIRON, A CHILD.                           §
                                                                   383rd District Court
                                                  §
                                                                of El Paso County, Texas
                                                  §
                                                                   (TC# 2010CM6209)
                                                  §

                                  MEMORANDUM OPINION

       The clerk’s record for this appeal was due on April 2, 2011. The district clerk notified the

Clerk of this Court that Appellant failed to make financial arrangements for the record.

Consequently, the clerk’s record has not been filed. On April 5 and April 25, 2011, the Clerk of this

Court notified the parties that the Court intended to dismiss the appeal for want of prosecution unless

they showed grounds within ten days for continuing the appeal. The notices advised the parties that

if no response was received, the appeal could be dismissed without further notice. No one has

responded to the notices.

       When the clerk’s record is not filed because the appellant failed to pay for it, we may dismiss

the appeal for want of prosecution, unless the appellant cures the deficiency or shows that he is

entitled to proceed without payment of costs. TEX . R. APP . P. 37.3(b). Appellant has been notified

of the deficiency, but has neither cured it nor shown his entitlement to proceed without payment of

costs. Accordingly, we dismiss the appeal for want of prosecution.

                                               GUADALUPE RIVERA, Justice
May 27, 2011

Before Chew, C.J., McClure, and Rivera, JJ.